Citation Nr: 1505002	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, Type II (DM).

2.  Whether new and material evidence has been received to reopen the claim of service connection for a heart/aorta disability as secondary to DM.

3.  Entitlement to service connection for a bilateral eye disability secondary to DM.

4.  Entitlement to service connection for erectile dysfunction (ED) as secondary to DM.

5.  Entitlement to service connection for a bilateral foot disability as secondary to DM.

6.  Entitlement to service connection for an acid reflux disability as secondary to DM.

7.  Entitlement to service connection for a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to June 1964 and from November 1990 to June 1991, and also completed many additional periods of active duty for training (ADT) and inactive duty training (IDT) with the United States Navy Reserve between approximately 1972 to 2002 to include ADT periods of the following: July 26, 1992 to July 31, 1992; April 19, 1993 to May 2, 1993; June 6, 1994 to June 22, 1994; January 16, 1995 to January 28, 1995; January 10, 1998 to January 11, 1998; August 24, 1998 to September 4, 1998; September 10, 2000 to September 30, 2000; August 16, 2001 to August 29, 2001; November 18, 2001 to December 18, 2001; March 15, 2002 to March 28, 2002; and April 2, 2002 to April 3, 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2014, the Veteran testified before the undersigned via video conference from the RO.  At his hearing, the Veteran clarified that direct service connection was being sought for DM and a nasal disability and secondary service connection (as due to DM) was being sought for heart, eye, ED, feet, and acid reflux disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a deviated nasal septum as well as service connection for an acid reflux disability as secondary to DM, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 2009 Board decision, service connection for DM and a heart condition, to include atherosclerotic heart disease, peripheral vascular disease and coronary artery disease, was denied.  

2.  Evidence received since the Board's November 2009 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and therefore raises a reasonable possibility of substantiating the claims.

3.  Symptoms associated with the Veteran's DM were initially manifest during service.  

4.  The Veteran's heart condition, to include atherosclerotic heart disease, peripheral vascular disease and coronary artery disease, is etiologically related to his DM.  

5.  Diabetic retinopathy is etiologically related to the Veteran's DM.

6.  ED is etiologically is related to the Veteran's DM.

7.  Peripheral neuropathy of the bilateral lower extremities is etiologically related to the Veteran's DM.


CONCLUSIONS OF LAW

1.  The November 2009 Board decision, in which the Board denied service connection for DM and a heart condition, to include atherosclerotic heart disease, peripheral vascular disease and coronary artery disease, is final.  38 U.S.C.A. § 7104(b) (West 2014).

2.  New and material evidence has been received since the Board's November 2009 decision; thus, the claim for service connection for DM and a heart condition, to include atherosclerotic heart disease, peripheral vascular disease and coronary artery disease, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2012).

3.  DM was incurred in service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

4.  A heart condition to include atherosclerotic heart disease, peripheral vascular disease and coronary artery disease, is proximately due to or the result of service-connected DM.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2013).  

5.  Diabetic retinopathy is proximately due to or the result of service-connected DM.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2013).  

6.  ED is proximately due to or the result of service-connected DM.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2013).  

7.  Peripheral neuropathy of the bilateral lower extremities is proximately due to or the result of service-connected DM.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims of service connection for DM, a heart/aorta disability, bilateral diabetic retinopathy, ED, and peripheral neuropathy of the lower extremities are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

New and Material

In November 2009, the Board denied service connection for DM and a heart condition, to include atherosclerotic heart disease, peripheral vascular disease and coronary artery disease.  The Board determined that DM was had its onset during a period between assignments of ADT in approximately February 1998, thereby constituting a pre-existing condition in terms of the Veteran's post-February 1998 periods of ADT and the DM did increase in severity beyond its natural progression during a post-February 1998 period of ADT.  With regard to a heart disability, the Board determined that the Veteran's heart condition had its onset during a period between assignments of ADT, thereby constituting a pre-existing condition in terms of the Veteran's latter periods of active duty for training and the heart condition did not increase in severity beyond its natural progression during the appellant's latter periods of active duty for training.  This decision is final.  38 U.S.C.A. § 7104(b).  

The Veteran contends that DM symptoms were initially manifest during active duty and that his heart condition is etiologically related to the DM.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

In this case, additional medical opinions have been received which indicate that DM was initially manifest during active duty in the early 1990's.  Additional medical evidence also indicates that the Veteran's heart disability is etiologically related to the DM.  Thus, new and material evidence has been received since the Board's November 2009 decision, and the claims of service connection for DM and heart/aorta disabilities are reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during IDT to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

In addition, DM will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may additionally be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995); Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

DM

The Veteran's service medical examination reports dated prior to February 1998 reflect that his sugar urinalysis was reported to be negative and the Veteran consistently marked the answer "no" in response to questions of whether he had been diagnosed presently or in the past with sugar or albumin in his urine.  See reports of medical examinations and reports of medical history dated in November 1960, April 1964, November 1965, January 1977, September 1978 (while the section of the appellant's report of medical examination pertaining to urinalysis results was not completed, the Veteran reported in medical history portion of the examination that sugar had not been detected in his urine), November 1979, October 1980, May 1981, May 1982, July 1983, June 1984, August 1985 (while the section of the Veteran's report of medical examination pertaining to urinalysis results was not completed, the appellant reported in medical history portion of the examination that sugar had not been detected in his urine), May 1986, April 1988, July 1989, June 1990 (the section of the Veteran's report of medical examination noted that a trace of albumin was detected during urinalysis, but the Veteran's sugar urinalysis was negative), August 1992, June 1994, May 1996 (while the section of the Veteran's  report of medical examination pertaining to urinalysis results was not completed, the Veteran reported in medical history portion of the examination that sugar had not been detected in his urine).  These tests did not include blood glucose laboratory findings.

Actual laboratory data contained in the Veteran's service records reveal that the Veteran was found to have glucose results within normal limits and/or were negative in July 1989, June 1990 and May 1992.  The Veteran was first noted to have a high glucose laboratory result on June 4, 1994.  Subsequent laboratory glucose tests dated in July 1994 and May 1996 were within normal limits.  Laboratory data sheets reveal that the Veteran's glucose tests undertaken on February 11, 1998 noted high glucose and high triglyceride readings.  Additional laboratory testing undertaken on February 19, 1998, March 6, 1998 and April 2, 1998 continued to reflect elevated glucose readings.  The Veteran was diagnosed with DM in April 1998 based upon these test results.  An addendum note dated April 10, 1998 indicates that the Veteran's urinalysis results were returned subsequent to the completion of that document; and these test results indicated that the Veteran had elevated fasting glucose, elevated cholesterol and triglycerides.  In light of these findings, the note indicates that the Veteran was referred to an internist for appropriate work-up and treatment.  The person adding the addendum to the Veteran's medical record noted that as of April 1998, the Veteran was taking certain medications for his elevated readings and that the DM was controlled according to his primary care doctor. 

Based on these records alone, DM was definitively diagnosed after the Veteran's most recent period of verified active duty (after June 1991), but not within one year of the separation from active service.  He did not have elevated glucose readings during a period of ADT.  During that year, his ADT occurred during the months of January August and September of that year, not April 1998.  

Medical opinions were received subsequent to the service records.  Two opinion letters have been provided by the Veteran's VA internist, A.M.H. who indicated that the Veteran had advanced arteriosclerosis of his iliac arteries secondary to his DM, tobacco use, dyslipidemia and family history of vascular disease.  The physician stated that the Veteran's glucose intolerance and hyperglycemia likely started more than 10 years ago ( prior to October 1994).  The physician also indicated that it is well known in the medical community that DM is a strong risk factor for arteriosclerosis; and that the Veteran's DM progressed from glucose intolerance that was likely present in the early 1990s, as reflected by his 1994 slightly elevated glucose levels reported in laboratory records.  He reported that the Veteran's hyperglycemia appears to have progressed from 1994 in that further increased glucose levels were detected on laboratory examination in April 1998; with continued increased progression reflected in glucose levels in October 1999, April 2000 and October 2004.  In his medical opinion, the Veteran's severe arterial occlusive disease was due to long term vascular injury secondary to multiple risk factors that included DM.  He stated that due to the lack of laboratory values prior to 1994, he could not determine exactly when the Veteran's glucose intolerance developed.  However, he opined that it was reasonable to assume that glucose intolerance was present, but not diagnosed, during the Veteran's earlier years of military service.  In the second letter, the physician noted that the Veteran had been diagnosed with DM after leaving active military service.  He reported that he had reviewed the Veteran's military medical records, which included serum glucose readings.  The VA doctor stated that patients with diabetes mellitus type II generally have insulin resistance; and that the onset of hyperglycemia is often slowly progressive with rising glucose levels until symptoms develop or it is detected early on routine laboratory testing.  As such, he opined that it was very likely that the Veteran had insulin resistance during his early military service; and that the Veteran's DM definitely contributed to the later development of his peripheral vascular disease and coronary artery disease.  

Thereafter, a VA medical opinion was obtained in February 2008 after the Veteran underwent a VA examination.  The RO determined (and later the Board) that  the conclusions reached by the February 2008 VA examiner were found to be inadequate and incomplete as the RO failed to provide the February 2008 examiner with VA's regulations regarding service connection and periods of ADT and IDT, as well as the dates that the Veteran served on IDT.  Therefore, the RO requested an addendum VA medical opinion in September 2008 as to the relationship between the Veteran's DM and periods of service.  In doing so, the RO provided the VA examiner with the Veteran's dates of ADT.  In response to the RO's request, a separate VA medical opinion was obtained in September 2008.  This opinion was provided by another VA medical doctor.  After reviewing the evidence contained in the Veteran's record and the RO's request, the September 2008 VA examiner ultimately opined that the onset of the Veteran's DM was not during a period of active military service since the Veteran's service records discuss the onset of the DM as being in April 1998; and the Veteran's personnel records revealed that he was not on ADT during that time frame.  

Thereafter and in conjunction with the current appeal, additional medical opinions have been obtained.  In April 2012, the Veteran's treating physician, Dr. M.A.C, indicated that his records for the Veteran dated back to 1981, when the Veteran was in good health.  He stated that the Veteran had never been obese and did not have any evidence of DM in 1983.  The earliest laboratory tests showing DM were dated in June 1994.  He was not previously tested for DM.  He stated that it was his professional opinion that the onset of the Veteran's DM occurred at least 4 years prior to those laboratory tests.  He based this conclusion on published reports regarding DM, which he cited, which indicated that the onset of DM typically occurs 4 to 7 years prior to diagnosis, and in the Veteran's case, 1990 or earlier.  

In a May 2012 letter from the Veteran's cardiologist, Dr. T.F., he opined that the Veteran clearly had DM manifested by hyperglycemia in 1994.  However, based on his complications of DM, it appeared to this physician that the onset clearly was prior to that date.  He also opined that the Veteran probably has non-obesity related DM as he has not had any problems with morbid obesity.  Based on the fact that in as early as 2005 or only about 15 years later, he developed acute occlusion of his aorta requiring aorta fern bypass and coronary artery disease requiring bypass surgery, it was his professional opinion that his DM probably started around 1990 to 1991 to have uncontrolled blood sugar by 1994,  but probably prior to that around 1990 or 1991, had already developed insulin resistance, as previously stated by Dr. M.A.C.  In short, it was his professional opinion based on the progression of his vascular disease that his DM reasonably had an onset of 1990 to cause peripheral neuropathy, retinopathy, and vascular disease at the levels he presented in 2005.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the medical opinions are probative as the examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished a reasoned analysis.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Board recognizes that a VA physician opined that the definitive diagnosis of DM was made after active duty and not on ADT.  In addition, there were some normal glucose readings after the 1990-1991 period; however, the private physicians and VA internist opined that the initial manifestations occurred while the Veteran was on active duty during the 1990-1991 time frame and provided bases for the opinions.  The Board observes that prior to 1998, there is no comprehensive report of glucose readings regularly made over a sustained period of time.  Rather, there were isolated glucose readings.  As such, the medical opinions are more probative than the glucose readings alone with regard to when the initial manifestations of DM occurred.  As noted, there is both positive and negative evidence in that regard.  The exact date of onset has not been pinpointed, but the positive evidence tends to show that the initially manifestations occurred during active duty.  The Board finds that the medical evidence of record therefore is in relative equipoise as to the matter of whether DM was initially manifest while on his last active duty period.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for DM is warranted.

Heart, Eyes, ED and Feet

With regard to heart disability, there are multiple medical opinions which essentially concluded that the Veteran's post-service diagnoses of peripheral vascular disease, advanced atherosclerotic heart disease and coronary artery disease developed secondary to the DM, at least in part.  In addition, the Veteran has been diagnosed as having peripheral neuropathy, diabetic retinopathy, and ED, all as complications of DM.

A September 2004 VA medical opinion concluded that the Veteran's peripheral vascular disease was the result of continued tobacco use, hypertriglyceridemia and poorly controlled DM.  In letters dated in October 2004 and April 2006, another of the Veteran's VA medical providers noted that the Veteran had a diagnosis of advanced arteriosclerosis of his iliac arteries secondary to his DM, tobacco use, dyslipidemia and family history of vascular disease, and that the severe arterial occlusive disease was due to long term vascular injury secondary to multiple risk factors that included DM.  In this regard, the doctor reported that it was his opinion that the DM contributed to the later development of his peripheral vascular disease and coronary artery disease.  The February 2008 VA medical provider who examined the Veteran opined that the coronary artery disease was as least as likely as not secondary to the Veteran's longstanding and poorly controlled DM.  In addition, the examiner indicated that the Veteran had diabetic retinopathy more likely than not secondary to his longstanding and poorly controlled DM; diabetic neuropathy of bilateral lower extremities involving the superficial peroneal nerve of both lower extremities; and ED more likely than not secondary to his longstanding and poorly controlled DM.  In September 2008, the Veteran was again noted to have diabetic retinopathy.  In a letter received in May 2009, a VA provider indicated that there was a causal relationship between diabetes and hyperlipidemia, as well as coronary artery and peripheral vascular disease.  In a November 2010 letter, Dr. M.A.C  essentially indicated that in conjunction with the DM, the Veteran developed significant vascular complications in widespread area which included bilateral upper and lower arterial sclerosis obliterans, changes in his vision, ED, and coronary artery disease.  

In sum, the Veteran has a heart/cardiovascular condition, to include atherosclerotic heart disease, peripheral vascular disease and coronary artery disease; diabetic retinopathy; ED; and peripheral neuropathy of the bilateral lower extremities, all as proximately due to or the result of service-connected DM.  Thus, service connection is warranted on a secondary basis for all of those disabilities



ORDER

Service connection for DM is granted.  

Service connection for a heart condition to include atherosclerotic heart disease, peripheral vascular disease and coronary artery disease, is granted as secondary to DM.  

Service connection for diabetic retinopathy is granted as secondary to DM.  

Service connection for ED is granted as secondary to DM.  

Service connection for peripheral neuropathy of the bilateral lower extremities is granted as secondary to DM.  


REMAND

The Veteran contends that he has an acid reflux disability as related to his DM.  He has not been examined in that regard.  The Veteran also contends that he has residuals of a deviated septum which he incurred while breaking up a fist fight during service.  The service records document this incident and reflect an impression of a fracture of the bridge of the nose.  The Veteran was examined in July 2011.  The examiner noted that a private examiner indicated that the Veteran had a deviated septum, but this was not shown on x-ray.  The positive findings were enlargement or hypertrophy of the left sided nasal turbinates, which may be a result of allergic or inflammatory disease.  The examiner concluded that the Veteran did not have a septal deviation on examination (with x-ray) so there were no residuals of the nose trauma on active duty.  However, it is unclear if the Veteran's current positive findings are the result of the inservice fracture of the bridge of the nose since the opinion was only clear as to the absence of current deviation.  Therefore, a new examination is needed. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current acid reflux disability is proximately due to, or the result of, the service-connected DM.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current acid reflux disability is permanently aggravated by the Veteran's service-connected DM.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's current acid reflux disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected DM disability based on medical considerations.  

The examiner should also perform an ENT examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current nasal disability had its clinical onset during service or is related to any in-service disease, event, or injury to include due to a fracture to the bridge of the nose, to include recently diagnosed enlargement or hypertrophy of the left sided nasal turbinates.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.   Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


